Citation Nr: 0903174	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-35 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to May 
1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  This case was remanded by the Board 
in May 2008 for additional development.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
bilateral knee disorder preexisted military service and did 
not undergo a permanent increase in the underlying severity 
during military service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1111, 1131, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in November 2005 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in June 
2008, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and VA medical 
treatment records have been obtained.  A VA examination was 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran shall be 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. 
Cir. 2004).  The veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 
(2003).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or 
injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

On the veteran's March 8, 1976 service entrance examination 
report of medical history, he indicated that he did not have 
and had never had cramps in his legs or a "trick" or locked 
knee.  No knee disorders were noted on physical examination.  
A March 29, 1976 medical report stated that the veteran 
complained of bilateral knee pain which existed prior to 
service.  The assessment was possible chondromalacia of the 
patella.  Further medical reports provided diagnoses of 
bilateral knee disorders on April 2, 1976 and April 9, 1976.

An April 14, 1976 medical report stated that the veteran's 
medical history included painful knees restricting his work 
activities "pre-military."  The diagnosis was softening of 
the joint cartilage.  The report stated that the veteran was 
unfit for retention due to a condition which existed prior to 
service and was not service aggravated.  The veteran was 
subsequently discharged by Medical Board.

On the veteran's April 20, 1976 service separation 
examination report of medical history, he indicated that he 
had cramps in his knees.  After physical examination, the 
diagnosis was severe bilateral chondromalacia of the 
patellae.

After separation from military service, an August 2005 VA 
outpatient medical report noted that the veteran complained 
of arthritis and joint aches in his knees.  After physical 
examination, the impression was degenerative joint disease.  
The post-service medical evidence of record shows that 
bilateral knee disorders have been consistently diagnosed 
since August 2005.

In a June 2006 VA outpatient medical report, the veteran 
reported left knee pain since the previous Thursday.  In a VA 
telephone triage report dated the same day, the veteran 
reported unilateral knee pain for the previous 4 weeks.

In a June 2006 VA outpatient medical report, dated 2 days 
later, the veteran again stated that his left knee pain began 
the previous Thursday.  In another June 2006 VA outpatient 
medical report, dated the same day, the veteran reported that 
his left knee pain began 5 days before after "work[ing] on 
eight large truck tires that day.  He repairs lawn mowers and 
work on tires.  He may have strained the knee."

A July 2006 VA orthopedic report stated that the veteran 
worked as a mechanic fixing lawn mowers and small engines.  
"He is on his feet some but he is on his knees a lot."  The 
examiner recommended that the veteran begin "wearing a knee 
pad for all activities when he is going to be on his knees 
working on engines and so forth to see if we can have the 
prepatellar bursitis subside."

A second July 2006 VA orthopedic report stated that magnetic 
resonance imaging (MRI) of the veteran's knee showed 
osteoarthritis.  The report stated that the veteran's knee 
needed to be "managed with modification of activities, with 
weight reduction, and with the use of nonsteroidal 
anti-inflammatories."

A September 2006 VA medical report gave diagnoses of left 
knee pain and obesity.  The physician stated that "weight 
reduction would improve his arthritic condition."

An October 2006 VA medical report gave an impression of 
persistent knee pain.  The report stated that weight bearing 
x-rays would be obtained and that "[w]eight loss would 
probably be helpful."

A July 2008 VA joints examination report stated that the 
veteran's medical records and claims file had been reviewed.  
The veteran reported bilateral knee strain which began in 
1976 and had been intermittent, with remissions, since that 
time.  After a review of the veteran's medical history and a 
physical examination, the diagnosis was bilateral knee 
strain.  When asked whether the veteran's knee pain was due 
to military service, the examiner stated that

I cannot resolve this issue without 
resorting to mere speculation. . . .  
[The veteran] claims he had problems with 
his knees as far as pain is concerned 
beginning with boot camp.  There is no 
[degenerative joint disease] on MRI 
scans.  I know his [weight] at 266 
[pounds] . . . does not help his knees.  
I can not state his knee pain was 
aggravated beyond its natural course 
while in the service.  As long as he 
remains active and is overweight, he will 
have multiple [joint] complaints.

The medical evidence of record shows that the veteran's 
bilateral knee disorder preexisted military service and did 
not undergo a permanent increase in the underlying severity 
during military service.  While a bilateral knee disorder was 
not noted on the veteran's March 8, 1976 service entrance 
examination report, the veteran subsequently reported 3 weeks 
later, in a March 29, 1976 medical report, that his bilateral 
knee pain had existed prior to service.  Furthermore, an 
April 14, 1976 medical report conducted prior to a Medical 
Board review found that the veteran's bilateral knee disorder 
existed prior to military service and had not been aggravated 
by military service.  Thus, while a bilateral knee disorder 
was not found on entry into military service, within a short 
period after entry into military service the veteran himself 
stated that the disorder pre-existed military service and the 
contemporary medical evidence agreed with his statement.  
Accordingly, the presumption of soundness has been rebutted 
by clear and unmistakable evidence, as the medical evidence 
of record shows that the veteran's bilateral knee disorder 
preexisted military service.  See Wagner, 370 F.3d 1089.

Furthermore, the medical evidence of record clearly and 
unmistakably shows that the veteran's bilateral knee disorder 
did not undergo a permanent increase in the underlying 
severity during military service.  As noted above, the 
veteran's service medical records specifically noted that the 
veteran's bilateral knee disorder had not been aggravated by 
military service.  In addition, the medical evidence of 
record shows that the veteran's post-service knee complaints 
were not the result of permanent aggravation of a 
pre-existing knee disorder during military service.  First, 
there is no medical evidence of record that the veteran was 
treated for a bilateral knee disorder after separation from 
military service until August 2005, approximately 29 years 
later.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  In addition, while 
degenerative joint disease was diagnosed in August 2005, in 
June 2006 the veteran complained only of left knee symptoms, 
not bilateral symptoms, and he specifically and repeatedly 
reported that they had begun several days to several weeks 
before.  The veteran also stated that the symptoms began 
after mechanical labor and reported that his employment as a 
mechanic involved a large amount of time on his knees.  In 
this regard, a VA examiner stated in July 2006 that if the 
veteran wore a pad on his knee while working, the condition 
might subside.

Furthermore, there is no medical evidence of any kind that 
states that the veteran's bilateral knee disorder was 
aggravated by military service.  VA medical reports dated in 
July 2006, September 2006, and October 2006 stated that 
weight reduction would help the veteran's bilateral knee 
disorder.  The examiner who wrote the July 2008 VA joints 
examination report could not provide an opinion without 
resort to speculation as to whether the veteran's bilateral 
knee disorder was caused by military service.  However, the 
examiner did state that the veteran's weight "does not help 
his knees" and could not state that the bilateral knee 
disorder was aggravated by military service.  As such, there 
is no medical evidence that the disorder was permanently 
aggravated by military service.  See Jensen, 4 Vet. App. at 
306-07; Hunt, 1 Vet. App. 292; Verdon, 8 Vet. App. at 536-7.

In summary, the medical evidence of record shows that the 
contemporary in-service medical records found that the 
veteran's preexisting bilateral knee disorder was not 
aggravated by military service.  After military service, the 
veteran did not report any complaints of a bilateral knee 
disorder for approximately 29 years.  When the veteran did 
report complaints, some of them were for unilateral knee 
symptoms only and they were specifically stated to have begun 
several days to several weeks before, not 3 decades before.  
Finally, the only etiological evidence offered by the 
post-service medical evidence of record is that the veteran's 
knee disorders are related to his employment as a mechanic 
and his weight.  As such, the medical evidence of record 
clearly and unmistakably shows that the veteran's preexisting 
bilateral knee disorder did not undergo a permanent increase 
in the underlying severity during military service.  See 
Wagner, 370 F.3d 1089.

The veteran's statements alone are not sufficient to prove 
that his bilateral knee disorder was incurred in or 
aggravated by military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his bilateral knee disorder was incurred 
in or aggravated by military service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record that shows that the veteran's bilateral knee disorder 
was incurred in, or underwent a permanent increase in the 
underlying severity during, military service.  As such, 
service connection for a bilateral knee disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that shows that the veteran's bilateral 
knee disorder was incurred in, or underwent a permanent 
increase in the underlying severity during, military service, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


